Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
The following is a Non-Final office action on the merits in response to the communication received on 09/02/2021.
Claim priority Date: 11/11/2019
Claim status:
Amended claims: 1, and 11 
Pending claims: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for settling and converting a transaction when selectively using fiat currency to cryptocurrency or Crypto to fiat. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
settling a transaction when selectively using fiat currency or crypto currency, the method comprising:
 by instructions that are executed …issuer system from a non-transitory computer-readable storage medium, a transaction request between a user …located in a first region and a merchant …located in a second region, wherein the transaction request indicates a first currency for … and a second currency for the merchant…, the first currency and the second currency being one of a fiat currency or a crypto currency; 
in response to the first currency being the fiat currency and the second currency being the crypto currency, automatically by the instructions: 
sending an authorization request to the payment device issuer system; 
converting a settlement amount of the fiat currency to a settlement amount of the cryptocurrency;
transferring the settlement amount of the fiat currency from the …to an intermediate cryptocurrency wallet module coupled to the …; and 
transferring the settlement amount in crypto currency from the intermediate cryptocurrency wallet module to the merchant …;
in response to the first currency being the crypto currency and the second currency being the fiat currency, automatically by the instructions: 
transcribing the transaction into a secure record; 
sending a validation request to a plurality of peer-to-peer … of a validation network for the crypto currency, the validation request including at least a portion of the secure record and node information for a plurality of peer-to-peer … of the validation … to validate the transaction at one or more of the plurality of peer-to-peer … of the validation …;
setting, via a graphical user interface of the intermediate cryptocurrency wallet module, a first ruleset corresponding to the first region, and a second ruleset corresponding to the second region, wherein the first ruleset includes a first region transaction limit and a first region participating bank and the second ruleset includes a second region transaction limit and a second region participating bank;
comparing the first ruleset to a set of merchant crypto currency rules from a cryptocurrency wallet module of the user … to the second ruleset from the merchant …;
in response to the one or more of the plurality of peer-to-peer… of the validation … validating the transaction and  the first ruleset matching the second ruleset, transferring the settlement amount of the crypto currency from the user … to the intermediate cryptocurrency wallet module; 
converting the settlement amount of the crypto currency to a settlement amount of the fiat currency; and 
transferring the settlement amount in fiat currency from the intermediate cryptocurrency wallet module to the merchant …; wherein a value of the settlement amount of the fiat currency and a value of the settlement amount of the cryptocurrency are substantially equal.

The claimed method/system simply describes series of steps for settling a transaction when selectively using fiat currency or crypto currency.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more computer systems/processors, and 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more computer systems/processors, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claim 11.  Furthermore, the dependent claims 2-10 and 12-20 do not resolve the issues raised in the independent claims. However Claims 2-10 and 12-20 are directed towards wherein the set of user crypto currency rules corresponds to a first region and the set of merchant crypto currency rules corresponds to a second region, wherein, in further response to the first currency being the crypto currency and the second currency being the fiat currency, determining a crypto currency amount for the transaction, wherein the set of user crypto currency rules and the set of merchant crypto currency rules include one or more of a set of Know Your Client (KYC) rules, a set of Anti-Money Laundering (AML) rules, and a set of Combating the Financing of Terrorism (CFT) rules. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1.  Accordingly, dependent claims 2-10 and 12--20 


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Moore et al (US 2019/0378128 A1) in view of Ricotta et al (US 2019/0139033 A1), and Lohe et al (US 2017/0048209 A1).

Ref claim 1, Moore discloses a computer-implemented method for settling a transaction when selectively using fiat currency or crypto currency, the method comprising: 
receiving, by instructions that are executed by a processor of a payment device issuer system from a non-transitory computer-readable storage medium, a transaction request for a transaction between a user located in a first region and a merchant computer system located in a second region, wherein the transaction request indicates a first currency for the user computer system and a second currency for the merchant computer system, the first currency and the second currency being one of a fiat currency 
in response to the first currency being the fiat currency and the second currency being the crypto currency, automatically by the instructions (para [0059], fig. 2; via system components recording of tokenization of fiat currency and payments….a party X purchases crypto tokens from the disclosed network or exchange rate/party X wallet 202 with $100 dollars…the party X wallet receives a 100 units of Crypto currency or Crypto Tokens…): 
sending an authorization request to a payment device issuer system (para [0062], fig. 2; via Crypto tokens may be transferred by machine  upon contract performance. Ex.  a command from a mart contract with payment terms 350 sent to the escrow 500 to send cryptocurrency to the party Y wallet 212 [implied contractually authorization done]…); and 

in response to the first currency being the crypto currency and the second currency being the fiat currency (para [0057]; via a payment term extraction 340 [implied receiving transaction request between two parties X & Y as fiat and crypto currency]…a smart contract /a blockchain 400…), automatically by the instructions;
transcribing the transaction into a secure record; sending a validation request to a plurality of peer-to-peer computing devices of a validation network for the crypto currency, the validation request including at least a portion of the secure record and node information for a plurality of peer-to-peer computing devices of the validation network to validate the transaction at one or more of the plurality of peer-to-peer computing devices of the validation network (para [0060-68], figs..2-4; via the crypto tokens or CT purchased by party X into an escrow 500… wallet 212…contract settlement and dispute desolation with a tokenized escrow system…electronic wallet upon the settlement of judgement of the dispute…[0057]; via a payment term extraction 340 [implied receiving transaction request between two parties X & Y[peer-to-peer] as fiat and crypto currency]…);
comparing the first ruleset from a cryptocurrency wallet module of the user computer system to the second ruleset from the merchant computer system; in response to the one or more of the plurality of peer-to-peer computing devices of the validation network validating the transaction and the first ruleset matching the second ruleset, transferring the settlement amount of the crypto currency from the user computer system to the intermediate cryptocurrency wallet module (para [0067], fig. 4; via system evaluates by use of pre-determined system rules and machine logic … [0085]; via smart contract comprise an exchange rate for the crypto currency as compared to a fiat currency…[0091-92]; via the system…self-executing smart contract [implied settlement amount]…);
converting the settlement amount of the crypto currency to a settlement amount of the fiat currency; and transferring the settlement amount in fiat currency from the intermediate crypto currency wallet module to the merchant computer system; wherein a value of the settlement amount of the fiat currency and a value of the settlement amount of the cryptocurrency are substantially equal (para [0067], fig. 4; via system evaluates by use of pre-determined system rules and machine logic … [0085]; via smart contract comprise an exchange rate for the crypto currency as compared to a fiat currency…[0091-92]; via the system…self-executing smart contract [implied settlement amount]). 
Moore does not explicitly disclose the step of converting a settlement amount of the fiat currency to a settlement amount of the cryptocurrency; transferring the settlement amount of the fiat currency from the user computer system to an intermediate cryptocurrency wallet module coupled to the processor.
However, Ricotta being in the same field of invention discloses the step of converting a settlement amount of the fiat currency to a settlement amount of the crypto currency; transferring the settlement amount of the fiat currency from the user computer system to an intermediate cryptocurrency wallet module coupled to the processor (para [0017], fig. 1; via a crypto wallet 102 include one or more fiat currency accounts 110 [US 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Moore to include the disclosures as taught by Ricotta to facilitate converting funds between fiat and crypto currency via currency wallets. 
Moore does not explicitly disclose the step of setting, via a graphical user interface of the intermediate cryptocurrency wallet module, a first ruleset corresponding to the first region, and a second ruleset corresponding to the second region, wherein the first ruleset includes a first region transaction limit and a first region participating bank and the second ruleset includes a second region transaction limit and a second region participating bank.
However, Lohe being in the same field of invention discloses the step of setting, via a graphical user interface of the intermediate cryptocurrency wallet module, a first ruleset corresponding to the first region, and a second ruleset corresponding to the second region, wherein the first ruleset includes a first region transaction limit and a first region participating bank and the second ruleset includes a second region transaction limit and a second region participating bank (para [0073];;via The Smart Rules and Social 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Moore to include the disclosures as taught by Lohe to facilitate  crypto transaction with GUI wallet module in different regions.  
Ref claim 2, Moore discloses the method of claim 1, wherein the intermediate cryptocurrency wallet module is remote from both the user computer system and the merchant computer system (para [0020-21], fig. 2; via conversion system 100..may convert funds/multilayered distributed ledger to create and manage each currency wallet 120…to use for commerce activities).

Ref claims 5-6, Moore discloses the method of claim 1, wherein, in further response to the first currency being the crypto currency and the second currency being the fiat currency, determining a crypto currency amount for the transaction, and wherein the set of user crypto currency rules and the set of merchant crypto currency rules include one or more of a set of Know Your Client (KYC) rules, a set of Anti-Money Laundering (AML) rules, and a set of Combating the Financing of Terrorism (CFT) rules (para [0043]; via dispute of contract resolved via machine based logic rules and machine logic and electronic wallet of the parties).
Ref claim 7, Moore discloses the method of claim 1, wherein, in response to both the first currency and the second currency being the crypto currency: sending the validation request to the validation network for the crypto currency; comparing the set of user crypto currency rules to the set of merchant crypto currency rules; and in response to the set of user crypto currency rules matching the set of merchant crypto currency rules, transferring the settlement amount of the crypto currency from the user computer system to the merchant computer system (para [0067], fig. 4; via system evaluates by use of pre-determined system rules and machine logic … [0085]; via smart contract 
Ref claim 8, Moore discloses the method of claim 7, wherein, in response to both the first currency and the second currency being the crypto currency and in response to the first currency being the crypto currency and the second currency being the fiat currency, receiving an approved validation response that confirms transfer of the settlement amount to the merchant computer system (para [0067], fig. 4; via system evaluates by use of pre-determined system rules and machine logic … [0085]; via smart contract comprise an exchange rate for the crypto currency as compared to a fiat currency…[0091-92]; via the system…self-executing smart contract [implied settlement amount]).
Ref claims 9-10, Moore discloses the method of claim 1, further comprising releasing a product indicated by the transaction between the user computer system and the merchant computer system to the user computer system, and further comprising referencing an online market price for the crypto currency to determine the settlement amount (para [0085]; via smart contract comprise an exchange rate for the crypto currency as compared to a fiat currency…[0091-92]; via the system…self-executing smart contract [implied settlement amount]).
Claim 11 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claims 12-20 are rejected as per the reasons set forth in claims 2-10 respectively. 

Response to Arguments

Applicant's arguments filed on 09/07/2021 with respect to 103 rejection, have been fully considered and they are moot in view of new grounds of rejections. Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  Examiner incorporates herein the response to arguments mailed on June 4, 2021
Examiner respectfully disagrees with applicant’s assertions. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 	
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself.
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as 
Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. 
In response to the Enfish argument, the claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. 
Furthermore, Applicant’s citation of example 42 is non-persuasive because the claims at issue in example 42 are readily distinguishable over the instant claims.  In example 42, the claim as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  
The instant claims do not attempt to solve an unconventional technological solution.  Using the processor as a tool to implement the abstract idea and the way the information is processed does not make it less abstract.               
 In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in Enfish, DDR and Ex. 42. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations 
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Frolov et al (US PAT 9, 747, 586 B1) discloses a system for circulation of electronic currency/management module/wallets/settlement network.
Laiben (US 2018/0276626 .A1) discloses Blockchain Systems and Methods.
Blackley et al (US 2019/0198144 A1) discloses Blockchain Prescription Management System
Wasserman (US 2018/0268382 A1) discloses Blockchain Digital Currency Systems Methods for use in Enterprise Blockchain Banking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691